DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Claims 1, 4, 6 and 8-9 are currently pending. 
Claim Objections
Claim 1 is objected to because of the following informalities:   
Claim 1 recites formulas IV-a, V-a and VI-a. However, none of these formulas are recited in the instant disclosure. For example, formula VI-a appears to correspond to formula VI-I in claim 6. Consistent terminology should be used in both the patent disclosure and the claims.
  Appropriate correction is required.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 10,519,377 B1. Although the claims both the instant claims and patent ‘377 recite a liquid crystal composition comprising a compound represented by formula I : 
    PNG
    media_image1.png
    66
    302
    media_image1.png
    Greyscale
 ( see claims 1 & 3 and formula (II1): 
    PNG
    media_image2.png
    52
    229
    media_image2.png
    Greyscale
of patent ‘377), a compound represented by formula II: 
    PNG
    media_image3.png
    43
    286
    media_image3.png
    Greyscale
 ( see claim 1 & 3 and formula II5: 
    PNG
    media_image4.png
    47
    253
    media_image4.png
    Greyscale
 wherein R2 and R3 is alkyl group of patent ‘377), a compound represented by formula III ( see claim 6 and formula (V) wherein W is S:
    PNG
    media_image5.png
    93
    339
    media_image5.png
    Greyscale
 of patent ‘377), a compound represented by formula IV-7: 
    PNG
    media_image6.png
    66
    318
    media_image6.png
    Greyscale
 ( see claims 1 & 3 and formula (III14): 
    PNG
    media_image7.png
    66
    318
    media_image7.png
    Greyscale
 of patent ‘377), a compound represented by formula IV-8: 
    PNG
    media_image8.png
    73
    315
    media_image8.png
    Greyscale
 ( see claims 1 & 
    PNG
    media_image9.png
    76
    287
    media_image9.png
    Greyscale
 of patent ‘377), a compound represented by formula IV-a ( see claims 1 & 3 and formula (I1): 
    PNG
    media_image10.png
    65
    267
    media_image10.png
    Greyscale
of patent ‘377), a compound represented by formula V-a ( see claims 1 & 3 and formula (II2): 
    PNG
    media_image11.png
    45
    218
    media_image11.png
    Greyscale
of patent ‘377),  and a compound represented by formula VI-a ( see claim 1 & 3 and formula II5: 
    PNG
    media_image4.png
    47
    253
    media_image4.png
    Greyscale
 wherein R2 and R3 are not simultaneously representing an alkyl group of patent ‘377). One of ordinary skilled in the art would recognize that the compounds are equivalent and/or obvious variants of each other. Furthermore, patent ‘377 encompasses the instant claimed range of the recited formulas.  It is noted that mass percent is well-known to be optimizable. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Both the instant claims and patent ‘377 recite open claim language “comprising”; therefore, other components may be respectively included in the inventions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art of Record
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yun et al. (US 2015/0152330 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722